Citation Nr: 1101372	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  97-06 893A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial compensable disability evaluation 
for residual of scars, bilateral inguinal hernia repairs.

3.  Entitlement to an initial compensable disability evaluation 
for folliculitis barbae.

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for blastocystis hominis.

5.  Entitlement to an initial disability evaluation in excess of 
10 percent for arthritis of the right first metatarsal joint, 
with bunionectomy and pes planus.

6.  Entitlement to an initial disability evaluation in excess of 
10 percent for arthritis of the left first metatarsal joint, with 
bunion deformity and mild pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision from the Department 
of Veterans Affairs (VA) Records Management Center in St. Louis, 
Missouri.  Service connection for a left shoulder injury was 
denied therein, while service connection for residual scars of 
left and right inguinal hernia repairs, residual scarring from 
folliculitis barbae, infestation with blastocystis hominis, and 
arthritis of the first metatarsal phalangeal joint bilaterally 
with bilateral bunion deformities and bilateral mild pes planus 
was granted.  Initial noncompensable disability ratings were 
assigned to the first two of these service-connected disabilities 
and initial disability ratings of 10 percent were assigned to the 
last two of these service-connected disabilities.  April 1, 1996, 
was the effective date for each initial rating.

The Veteran's initial 10 percent disability ratings for 
blastocystis hominis and for a bilateral foot disorder, rated as 
arthritis of first metatarsal phalangeal joints, bilateral bunion 
deformities and bilateral pes planus, were confirmed and 
continued in a January 2004 rating decision from the VA Regional 
Office (RO) in Decatur, Georgia.

In an August 2006 rating decision from the VA RO in Montgomery, 
Alabama, however, clear and unmistakable error was found with 
respect to the Veteran's 10 percent disability rating for 
arthritis of the first metatarsal phalangeal joint, bilaterally, 
with bilateral bunion deformities and bilateral pes planus.  
Separate 10 percent ratings were assigned for arthritis of the 
first metatarsal joint, right, with bunionectomy and pes planus 
with pain, and for arthritis of the first metatarsal joint, left, 
with bunion deformity and mild pes planus, each with an effective 
date of April l, 1996.  Because these separate ratings do not 
represent the maximum ratings available, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran testified regarding this matter at a Video Conference 
hearing before the undersigned Veterans Law Judge in September 
2010.  A transcript of the hearing has been associated with the 
claims file.

Additional evidence was received in October 2010 and in November 
2010.  The Veteran's representative waived his right to have the 
RO review this evidence in statements submitted contemporaneously 
therewith.  Accordingly, the Board has jurisdiction to consider 
it in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran stated that he wanted his dental problems, 
specifically "gingivitis (gum disease)," to be considered 
in his November 1996 notice of disagreement (NOD) with 
respect to issues currently pending on appeal.  It is 
unclear whether he intended to raise the issue of 
entitlement to service connection for a dental condition, 
the issue of entitlement to treatment for a dental 
condition, or both.  Both of these issues must be 
addressed unless the Veteran clarifies that his intent was 
otherwise.  As neither has been adjudicated by the Agency 
of Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.

The issue of entitlement to an initial compensable disability 
evaluation for folliculitis barbae is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had a 
current diagnosis of a left shoulder disability at any point 
during the period on appeal.

2.  The evidence of record reveals that each of the Veteran's two 
scars comprising his residual of scars, bilateral hernia repairs, 
disability manifested pain and tenderness during the entire 
period on appeal. 

3.  The weight of the evidence of record reflects that the 
Veteran's blastocystis hominis disability manifested alternating 
diarrhea and constipation with more or less constant abdominal 
distress during the entire period on appeal.

4.  The Veteran withdrew his appeal regarding the issues of 
entitlement to an initial disability evaluation in excess of 10 
percent for arthritis of the right first metatarsal joint, with 
bunionectomy and pes planus, and entitlement to an initial 
disability evaluation in excess of 10 percent for arthritis of 
the left first metatarsal joint, with bunion deformity and mild 
pes planus.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  The criteria for a 10 percent evaluation for service-
connected right inguinal hernia repair scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2010) and 
38 C.F.R. § 4.118, Diagnostic Code 7804 (pre- and post-August 30, 
2002, versions).

3.  The criteria for a 10 percent evaluation for service-
connected left inguinal hernia repair scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2010) and 
38 C.F.R. § 4.118, Diagnostic Code 7804 (pre- and post-August 30, 
2002, versions).

4.  The criteria for an initial disability evaluation of 30 
percent for blastocystis hominis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7319 
(2010).

5.  The criteria for withdrawal and dismissal of the substantive 
appeal regarding the issue of entitlement to an initial 
disability evaluation in excess of 10 percent for arthritis of 
the right first metatarsal joint, with bunionectomy and pes 
planus, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  The criteria for withdrawal and dismissal of the substantive 
appeal regarding entitlement to an initial disability evaluation 
in excess of 10 percent for arthritis of the left first 
metatarsal joint, with bunion deformity and mild pes planus, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn 
at any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(c).  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204(a).

As noted above, a Video Conference hearing was held in September 
2010 so that the Veteran could give testimony on his own behalf 
before a decision was made on his appeal.  The undersigned 
Veterans Law Judge started it by stating his understanding of the 
issues before the Board, which included that ratings higher than 
10 percent had been requested for the arthritis, bunionectomy, 
and pes planus disability of each of the Veteran's feet, but that 
"the Veteran doesn't wish to pursue those ... issues at this time, 
so those issues are withdrawn."  In response to a question 
regarding whether this understanding was correct, the Veteran's 
representative responded in the affirmative.  The criteria for 
withdrawal therefore have been satisfied, and no allegations of 
errors of fact or law remain with respect to the issues of 
entitlement to an initial disability evaluation in excess of 10 
percent for arthritis of the right first metatarsal joint, with 
bunionectomy and pes planus,  and entitlement to an initial 
disability evaluation in excess of 10 percent for arthritis of 
the left first metatarsal joint, with bunion deformity and mild 
pes planus.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to them, and they are dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
However, there is no error in failing to provide such prior 
notice when it was not required at the time of the initial AOJ 
decision.  A content complying notice and proper subsequent VA 
process instead must be provided in these cases.  Pelegrini, 18 
Vet. App. at 112.

The initial AOJ decision that is the basis of this appeal was 
decided in April 1996, prior to enactment of the VCAA in 2000.  A 
letter dated in July 2003 informed the Veteran of his and VA's 
respective duties for obtaining evidence.  A letter dated in 
March 2006 informed him of how VA determines disability ratings 
and effective dates for disabilities that have been service-
connected.  A letter dated in August 2006, which specifically 
mentioned the issues of his entitlement to service connection for 
a left shoulder disability and entitlement to a higher evaluation 
for residuals of scars, bilateral hernia repairs, informed him of 
the evidence required to establish service connection and a 
higher evaluation, the evidence not of record necessary to 
substantiate the issues of service connection and higher 
evaluation raised in his claim, his and VA's respective duties 
for obtaining evidence, and how VA determines disability ratings 
and effective dates for disabilities that have been service-
connected.  While this letter did not specifically mention the 
issue of the Veteran's entitlement to a higher evaluation for 
blastocystis hominis, the information contained therein 
concerning his entitlement to a higher evaluation for residuals 
of scars, bilateral hernia repairs, equally applies to it.

The AOJ readjudicated the Veteran's entitlement to service 
connection for a left shoulder disability and entitlement to a 
higher evaluation for residuals of scars, bilateral hernia 
repairs, by way of statements of the case (SOCs) dated in March 
2008 and May 2010 respectively.  As such, the Board finds that 
the Veteran received proper VA process subsequent to content 
complying notice with respect to these issues.  The AOJ 
readjudicated the Veteran's entitlement to a higher evaluation 
for blastocystis hominis by way of a supplement statement of the 
case (SSOC) dated contemporaneously with the last notice letter 
in August 2006.  However, the Board finds that providing 
contemporaneous rather than subsequent process with respect to 
this issue did not prejudice the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given ample opportunity to respond.  He also was 
given a meaningful opportunity to participate effectively in the 
processing of his claim, including testifying at the September 
2010 Video Conference hearing.  VA's duty to notify therefore has 
been satisfied fully.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the reasons explained above, compliance with the duty to 
assist was not required when the AOJ issued the initial decision 
in this case.  VA nevertheless has obtained the Veteran's service 
treatment records and VA treatment records.  No private treatment 
records have been obtained by VA.  The duty to assist is not 
applicable in this regard in any event, however, as the Veteran 
has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

A VA general medical examination further was afforded to the 
Veteran in December 2005.  A QTC examination also was afforded to 
him in July 2003, while a VA digestive examination was afforded 
to him in January 2006.  The Board finds that these examinations 
were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(defining adequacy with respect to medical examinations and 
opinions as those providing sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  Although 
there is no indication that any of the examiners reviewed his 
claims file or pertinent treatment records, the Veteran gave an 
accurate history regarding his claimed disabilities.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the 
mere fact that an examiner did not review the claims file does 
not render a medical examination inadequate, particularly where 
the content of the examination shows that the examiner was 
familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (same).  He also recounted his relevant 
symptomatology.  After receiving this information, the examiners 
conducted thorough physicals.  The examiners also documented each 
of these actions in detail in examination reports.

The Board notes that the Veteran's representative requested 
another examination with respect to the issue of his entitlement 
to service connection for a left shoulder disability and a 
contemporaneous examination with respect to the issue of his 
entitlement to an initial compensable disability evaluation for 
residuals of scars, bilateral hernia repairs, and for 
blastocystis hominis at the September 2010 Video Conference 
hearing.  However, another examination regarding the Veteran's 
left shoulder is unnecessary given that the Veteran's December 
2005 VA general medical examination has been found adequate and 
the evidence subsequent thereto does not suggest such examination 
is warranted.  A contemporaneous examination regarding the 
Veteran's residuals of scars, bilateral hernia repairs, or 
blastocystis hominis is unnecessary because the Board finds below 
that the existing evidence is sufficient to award him separate 
maximum 10 percent ratings for each of the two scars comprising 
his residuals of scars, bilateral hernia repairs, disability and 
a maximum 30 percent rating for his blastocystis hominis.

Other than these examination requests, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional development necessary for a 
fair adjudication of the claim that has not been undertaken.  The 
Board therefore finds that VA's duty to assist has been 
satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

The Veteran seeks entitlement to service connection for a left 
shoulder disability.  He contends that he has experienced various 
left shoulder symptoms ever since he sustained an injury to this 
shoulder in a motor vehicle accident (MVA) during service.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To establish service connection, 
there generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current chronic disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a Veteran can demonstrate (1) the condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 488.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

Service treatment records reveal the following.  The Veteran was 
involved in a MVA in December 1991.  Although his left shoulder 
and neck did not hurt immediately following the accident, he 
reported that they hurt a few hours later.  Upon examination, his 
left upper trapezius muscle group was in spasm.  He had full 
range of motion in his shoulders, arms, and neck.  However, there 
was left neck tenderness when he attempted to touch his right ear 
to his right shoulder.  A diagnosis of muscle spasms secondary to 
MVA was made.  The Veteran was prescribed medications and told to 
ice the area that night.  The next day, he reported feeling much 
better.  His medications were continued.  However, some spasm in 
his left shoulder muscle was noted three days after the MVA.  The 
Veteran also complained that his neck was still stiff.  Muscle 
spasm secondary to MVA in the left shoulder and neck was 
diagnosed.  The Veteran's medications were increased, and he was 
told to apply moist heat.

The Veteran was afforded a VA general medical examination in 
December 1995, three months prior to his discharge.  He indicated 
that he sustained a left shoulder injury in a 1991 MVA and 
reported an achy feeling and easy fatigability with movement of 
his left shoulder.  He denied having any problems with range of 
motion.  Upon examination, the Veteran had full range of motion 
in his upper extremities at the shoulder joints.  The examiner 
therefore found that "there were no abnormalities found on 
examination of the shoulder."

Subsequent to his discharge, the Veteran sought treatment for a 
variety of health issues from VA.  A July 2008 treatment record 
documents that the Veteran complained of neck pain while flexing 
and extending his back.  He was given a home exercise program 
which included retraction for his neck pain.  No reference to the 
Veteran's left shoulder is contained in his VA treatment records.

However, the Veteran indicated in his October 1996 NOD that he 
experiences constant fatigue when his left shoulder is in use.

The Veteran stated that he takes Advil or Aleve for his left 
shoulder pain at least every other day in his April 2008 
substantive appeal on a VA Form 9.

At his September 2010 Video Conference hearing, the Veteran 
testified that he had whiplash in his neck and shoulder as a 
result of his 1991 MVA.  He also testified that he had been 
treated for his left shoulder by a number of civilian doctors, 
although none were specifically identified, in the past.  He 
further testified that he was not currently being treated for his 
left shoulder, in part because Cortisone shots were recommended 
and he is afraid of needles.  Instead, he noted that he takes 
Advil because his left shoulder is "painful a lot" due to the 
amount he works out to control his diabetes.

The Board finds that entitlement to service connection for a left 
shoulder disability is not warranted based on the above.  There 
is no indication that the Veteran had a current diagnosis of a 
left shoulder disability at any point during the period on 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(noting that the requirement of a current disability is satisfied 
when the Veteran has a disability when a claim for compensation 
for that disability is filed or at any time during the pendency 
of such a claim and that a Veteran may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  No abnormalities were 
found with respect to his left shoulder at his December 1995 VA 
general medical examination.  No diagnosis pertaining to his left 
shoulder was subsequently made.  Indeed, VA treatment records do 
not even mention his left shoulder and there are no private 
treatment records in the claims file.

The Board acknowledges the Veteran's complaints of frequent pain, 
an achy feeling, and easy fatigability with movement or use with 
respect to his left shoulder as well as neck pain.  He is 
competent to describe these symptoms because he personally 
experiences them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
he is not competent to conclude that they constitute a left 
shoulder disability.  Such a conclusion concerning a complex 
disability like a left shoulder disability requires specialized 
medical training that a lay person like the Veteran lacks.  See 
Grottveit, 5 Vet. App. at 91; Espiritu, 2 Vet. App. at 492; see 
also 38 C.F.R. § 3.159(a)(2).  As discussed above, the evidence 
does not show that any physician has diagnosed him with a left 
shoulder disability.  Here, the Board notes that VA does not 
generally grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Absent any evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The preponderance of the evidence does not show that the Veteran 
had a current diagnosis of a left shoulder disability at any 
point on appeal.  Accordingly, the benefit of the doubt rule is 
not applicable and service connection is denied.

IV.  Higher Evaluations

The Veteran seeks initial disability evaluations higher than 
noncompensable for his residuals of scars, bilateral hernia 
repairs, and higher than 10 percent for his blastocystis hominis.  
He contends that these disabilities are more severe than 
contemplated by their respective disability ratings.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  When two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As with service connection, the benefit of the doubt shall be 
given to the Veteran when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the 
Veteran prevails when the evidence supports his claim or is in 
relative equipoise but does not prevail when the preponderance of 
the evidence is against the claim.  Id.

A.  Residuals of Scars, Bilateral Hernia Repairs

The Veteran's residuals of scars, bilateral hernia repairs, 
disability currently is rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7338-7805.  Hyphenated Diagnostic Codes are used when a 
rating for a particular disability under one Diagnostic Code is 
based upon rating of the residuals of that disability under 
another Diagnostic Code.  38 C.F.R. § 4.27.  The first four 
digits, 7338 in this case, is the Diagnostic Code for the 
disability.  Id.  The second four digits after the hyphen, 7805 
in this case, is the Diagnostic Code used to rate the residuals 
of that disability.  Id.  Diagnostic Code 7338 pertains to 
hernia, inguinal, while Diagnostic Code 7805 pertains to scars.

The Board notes that the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change 
the Diagnostic Code, but must specifically explain such change.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, 
potentially relevant Diagnostic Codes other than 7805 will be 
considered.

At the outset of the Veteran's claim, Diagnostic Code 7805 
provided that ratings were to be based on limitation of function 
of the part affected.  Diagnostic Code 7804 provided for a 
maximum 10 percent rating for superficial scars which were tender 
and painful on objective demonstration.  Diagnostic Code 7803 
provided for a maximum 10 percent rating for superficial scars 
that were poorly nourished with repeated ulceration.

Revisions to the Rating Schedule for skin disabilities became 
effective on August 30, 2002, during the pendency of the 
Veteran's appeal.  See 67 Fed. Reg. 49,590 (2002).  Diagnostic 
Code 7805 is the same as before the revisions.  Diagnostic Code 
7804 establishes a maximum 10 percent rating for superficial 
scars which are painful on examination, while Diagnostic Code 
7803 establishes a maximum 10 percent rating for superficial 
scars which are unstable.  Diagnostic Code 7802 establishes a 
maximum 10 percent rating for superficial scars in locations 
other than the head, face, or neck that do not cause limited 
motion and have an area of 144 square inches (929 square 
centimeters) or greater.  Diagnostic Code 7801 establishes a 10 
percent rating for scars in locations other than the head, face, 
or neck that are deep or cause limited motion and have an area of 
6 square inches (39 square centimeters) or greater.  A 20 percent 
rating is established when such scars have an area of 12 square 
inches (77 square centimeters) or greater.  A 30 percent rating 
is establish when such scars have an area of 72 square inches 
(465 square centimeters) or greater.  Finally, the maximum 40 
percent rating is establish when such scars have an area of 144 
square inches (929 square centimeters) or greater.

A superficial scar is defined as one not associated with 
underlying soft tissue damage. See Note 2 following Diagnostic 
Codes 7802 and 7803 and Note 1 following Diagnostic Code 7804.  A 
deep scar is defined as one associated with underlying soft 
tissue damage.  See Note 2 following Diagnostic Code 7801.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note 1 following 
Diagnostic Code 7803.  Scars in widely separated areas, such as 
on 2 or more extremities or on anterior and posterior surfaces of 
extremities of the trunk, are separately rated.  See Note 1 
following Diagnostic Codes 7801 and 7802.

Revisions to the Rating Schedule for skin disabilities, 
specifically to those provisions relating to scars, again became 
effective on October 23, 2008, during the pendency of the 
Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, 
these revisions are applicable only to claims received by VA on 
or after this date.  They therefore will not be discussed, as the 
Veteran's claim has been received several years prior.

At his December 1995 VA general medical examination, the Veteran 
reported residual pain in the area of the scars from his 
bilateral hernia surgeries.  Physical assessment revealed that 
his abdomen was non-tender and his scars were well-healed 
bilaterally.  As such, a diagnosis of status post bilateral 
inguinal hernia repair with insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic disorder 
or residuals thereof was rendered.

The Veteran indicated in his October 1996 NOD that he 
occasionally has painful days as a result of his hernia repair 
surgeries.

In his June 2010 substantive appeal on a VA Form 9, the Veteran 
further indicated that he has tender sensations constantly and 
intermittent pains about 3 to 4 times per week as a result of his 
hernia repair surgeries.

VA treatment records dated in August and September 2010 document 
the Veteran's complaints of lower abdominal pain in the area of 
his inguinal hernia repair scars since his surgeries.  These 
records also document his complaints that his pain gets worse 
when he exercises.

At his September 2010 Video Conference hearing, the Veteran 
testified that he has two raised scars as a result of his hernia 
repair operations.  He reported that each is approximately 5 to 6 
inches long, but that one is "really wide" and the other is 
"not nearly as wide."  He also reported that his scars are 
tender and itch, but do not bleed or interfere with his clothing.  
Finally, he reported that his scars become more irritating with 
exertion, such as walking fast, reaching, and jumping.

The Board finds, based on the above evidence, that Diagnostic 
Code 7804 most accurately addresses the Veteran's residuals of 
scars, bilateral hernia repairs, disability during the entire 
period on appeal.  Pain and tenderness are the only residuals 
noted as a result of his hernia repair scars.  While the Veteran 
indicated that his scars become more irritating when he exerts 
himself, such as when he exercises, walks fast, reaches, or 
jumps, there is no evidence that they limit his ability to 
perform these tasks or otherwise limit his ability to function.  
Diagnostic Code 7805, both the pre- and post-August 30, 2002, 
versions, and post-August 30, 2002, Diagnostic Code 7801 
therefore are inapplicable.  Post-August 30, 2002, Diagnostic 
Code 7801 also is inapplicable because the evidence does not show 
that either of the Veteran's scars satisfy the definition of a 
deep scar.  Post-August 30, 2002, Diagnostic Code 7802 
additionally is inapplicable because the Veteran self-reported 
the approximate area to be much less than 144 square inches (929 
square centimeters) and there is no objective evidence to 
indicate otherwise.  Finally, post-August 30, 2002, Diagnostic 
Code 7803 is inapplicable because the evidence does not reveal 
that either of the Veteran's scars satisfies the definition of an 
unstable scar.

Under both the pre-August 30, 2002, and post-August 30, 2002, 
versions of Diagnostic Code 7804, the Board further finds that 
the Veteran is entitled to an evaluation of 10 percent for his 
residuals of scars, bilateral hernia repairs, disability.  These 
scars, although found to be well healed such that a diagnosis of 
any disorder or residuals thereof was not warranted, nevertheless 
were reported by him to be painful at his December 1995 VA 
general medical examination.  He again reported that his hernia 
repair scars caused him occasional painful days in his October 
1996 NOD.  Years later in June, August, and September 2010, VA 
treatment records reflect that the Veteran complained that the 
pain in the area of his scars had never ceased and occurs about 3 
to 4 times per week.  They also reflect his indication that he 
has a constant tender sensation in this area.  This indication 
also was made by the Veteran at his September 2010 Video 
Conference hearing.  While objective demonstration or examination 
never revealed pain and/or tenderness with respect his hernia 
repair scars, the Board notes that this question appears not to 
have been addressed specifically by the VA examiner who conducted 
the December 1995 general medical examination or by any medical 
professional thereafter.  The Board also notes that the Veteran 
is competent to identify symptoms such as pain and tenderness 
because, as with his left shoulder, he personally experiences 
them.  Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303.  He 
further is credible in identifying these symptoms, as there is no 
reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that a showing of interest, bias, and inconsistent 
statements generally are the factors used to evaluate 
credibility).  For these reasons, the evidence favors a 10 
percent evaluation for each of the two scars (right inguinal and 
left inguinal) regardless of the fact that the evidence of pain 
and/or tenderness is somewhat subjective in nature.

Finally, the Board finds that a separate 10 percent rating for 
each of the scars comprising the Veteran's residuals of scars, 
bilateral hernia repairs, disability should be awarded.  Note 1 
following post-August 30, 2002, Diagnostic Codes 7801 and 7802 
provides for such a rating where scars are in widely separated 
areas.  Although the Veteran's disability has been rated above 
pursuant to pre- and post-August 30, 2002, Diagnostic Code 7804 
rather than post-August 30, 2002, Diagnostic Codes 7801 or 7802, 
the rationale behind Note 1 still applies in this case.  The 
Veteran has two widely separated scars, one on each side of his 
abdomen.

Entitlement to an initial disability evaluation of 10 percent for 
each of the Veteran's two scars comprising his residuals of 
scars, bilateral hernia repairs, disability thus is granted.  As 
an initial evaluation, this entitlement covers the entire period 
on appeal.  Staged ratings therefore are inappropriate.

B.  Blastocystis Hominis

The Veteran's blastocystis hominis currently is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7321.  This Diagnostic Code, 
which pertains to amebiasis, has provided for a maximum 
disability rating of 10 percent during the entire period on 
appeal.

Diagnostic Code 7319 for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), however, also is potentially 
relevant and has provided for a disability rating higher than 10 
percent during the entire period on appeal.  Specifically, the 
maximum 30 percent disability rating is merited for severe 
irritable colon syndrome characterized by diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.

The Veteran reported on and off crampy abdominal pain and 
diarrhea at least once per week as a result of his blastocystis 
hominis at his December 1995 VA general medical examination.  
Upon physical assessment, his abdomen was flat and nontender and 
his bowel sounds were normal in all quadrants.  Radiological 
studies were noted to be normal, but his stool was colonized with 
blastocystis hominis.  A diagnosis of stool colonized with 
blastocystis hominis with residuals was rendered.

In his October 1996 NOD, the Veteran stated that his blastocystis 
hominis symptoms are not persistent but do occur once or twice 
monthly.

In his November 1996 NOD, the Veteran indicated that he deals 
with stomach pain, cramps, and diarrhea on a daily basis as a 
result of his blastocystis hominis.  He also indicated that he 
sometimes bloats so bad it hurts and he looks pregnant.

The Veteran was afforded a QTC examination in July 2003.  He 
reported constant alternating diarrhea and constipation.  He also 
reported a generalized, crampy lower abdominal pain that occurs 
approximately 1/3 to 2/3 of the year and as often as twice a week 
with each occurrence lasting 2 days.  Physical assessment 
revealed that the Veteran's entire abdomen was tender to 
palpation.  His stool, however, was within normal limits.  His 
established diagnosis of blastocystis hominis was noted to have 
progressed to blastocystis hominis with residuals of irritable 
bowel syndrome (IBS).

In January 2006, the Veteran was afforded a VA digestive 
examination with respect to an issue that is not part of this 
appeal.  He reported experiencing alternating episodes of 
diarrhea, which is characterized by three to four semiformed 
stools per day and accompanied by lower abdominal cramping, and 
constipation.  Upon physical assessment, the Veteran experienced 
generalized mild tenderness to deep palpation of both lower 
quadrants of his abdomen.  There were mildly hyperactive bowel 
sounds in all quadrants, but it was noted that the Veteran had 
not eaten anything all day.  A diagnosis of past parasite 
infection of the large bowel, with residual IBS was made.  Review 
of the medical literature revealed several studies indicating 
that there was an association between blastocystis hominis and 
IBS.  However, none concluded that blastocystis hominis caused 
IBS due to small sample size.  These studies therefore called for 
additional studies to be conducted with much larger sample sizes.

VA treatment records reflect a diagnosis of IBS beginning in 
2006.  Treatment records dated in 2008 also reflect a diagnosis 
of abdominal pain, while treatment records in 2010 reflect a 
diagnosis of inflammatory bowel disease (IBD).

Given the above evidence, the Board finds that a 30 percent 
disability evaluation is warranted for blastocystis hominis under 
Diagnostic Code 7319.  The Veteran reported episodic bowel 
disturbance twice early during the period on appeal.  At his 
December 1995 VA general medical examination he complained of on 
and off crampy abdominal pain and diarrhea at least once per 
week.  In his October 1996 NOD, he noted that his symptoms 
occurred once or twice monthly.  Yet he reported more frequent 
bowel disturbance three times, once early during the period on 
appeal and twice later on.  He indicated that he deals with 
stomach pain, cramps, diarrhea, and bloating on a daily basis in 
his November 1996 NOD. At his QTC examination in July 2003, 
constant alternating diarrhea and constipation, as well as a 
crampy lower abdominal pain that occurs approximately 1/3 to 2/3 
of the year and as often as twice a week for two days were among 
the symptoms he identified.  His disability was noted to have 
progressed as a result of these symptoms.  Alternating episodes 
of diarrhea, which was accompanied by lower abdominal pain, and 
constipation similarly were identified by him as symptoms at his 
January 2006 VA digestive examination.  VA treatment records 
dated in 2008 additionally reflect a diagnosis of abdominal pain.  
The weight of the evidence therefore reveals that the Veteran has 
suffered diarrhea or diarrhea alternating with constipation and 
some form of abdominal pain during the entire period on appeal.

These symptoms primarily have been attributed by the examiner who 
conducted the Veteran's July 2003 QTC examination, the examiner 
who conducted his VA digestive examination in January 2006, and 
VA physicians participating in his treatment as IBS.  While the 
examiner who conducted the January 2006 VA digestive examination 
indicated that the medical literature has revealed an 
association, but has not yet revealed a causal relationship, 
between blastocystis and IBS, the examiner who conducted the QTC 
examination in July 2003 rendered a diagnosis of blastocystis 
hominis with residuals of IBS.  By making such a diagnosis, the 
examiner implicitly conveyed his belief that blastocystis hominis 
resulted in IBS in the Veteran's case.  The record therefore 
consists of one positive opinion and one inconclusive opinion 
regarding this causal relationship.  Accordingly, the Board finds 
that the weight of the evidence shows the Veteran's blastocystis 
hominis caused his IBS which in turn caused the symptoms 
mentioned above.

Entitlement to an initial disability evaluation of 30 percent for 
the Veteran's blastocystis hominis thus is granted.  As an 
initial evaluation, this entitlement covers the entire period on 
appeal.  Staged ratings therefore are inappropriate.

V.  Extraschedular Consideration

The above determinations granting the Veteran a 10 percent rating 
for his residuals of scars, bilateral hernia repairs, disability 
and a 30 percent rating for his blastocystis hominis disability 
are based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there is 
no indication that referral is warranted for consideration of the 
assignment of an evaluation for either disability on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's residuals of scars, 
bilateral hernia repairs, or blastocystis hominis disability 
pictures could not be contemplated adequately by the applicable 
schedular rating criteria discussed above.  The Veteran's 
symptoms, which together show his level of disability, were 
evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Although higher evaluations are not 
provided for under the Diagnostic Codes found most appropriate to 
address his disabilities, the ratings assigned herein adequately 
describe their nature, extent, and severity.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
residuals of scars, bilateral hernia repairs, or blastocystis 
hominis disability picture.  Discussion of whether he exhibits 
related factors such as marked interference with employment or 
frequent periods of hospitalization therefore is unnecessary.  
Further, referral for consideration of the assignment of a 
disability evaluation on an extraschedular basis is not 
warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

















								[Continued on Next 
Page]
ORDER

Service connection for a left shoulder disability is denied.

An initial 10 percent evaluation for service-connected right 
inguinal hernia repair scar, is granted, subject to the laws and 
regulations governing monetary awards. 

An initial 10 percent evaluation for service-connected left 
inguinal hernia repair scar, is granted, subject to the laws and 
regulations governing monetary awards.

An initial disability evaluation of 30 percent for blastocystis 
hominis is granted, subject to the laws and regulations governing 
monetary awards.

The appeal of the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for arthritis of the right 
first metatarsal joint, with bunionectomy and pes planus, is 
dismissed.

The appeal of the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for arthritis of the left 
first metatarsal joint, with bunion deformity and mild pes 
planus, is dismissed.


REMAND

The issue of entitlement to an initial compensable disability 
evaluation for folliculitis barbae unfortunately must be 
remanded.  Although the Board sincerely regrets the additional 
delay, adjudication cannot proceed without further development.

As noted above, VA has a duty to assist the Veteran in developing 
his claim.  This duty mandates a medical examination be 
contemporaneous when necessary to portray the current state of a 
service-connected disability.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

The Veteran reported having to shave with cream at all times, 
having at least two to three episodes of folliculitis per season, 
and having such episodes more commonly in summertime due to 
exacerbation by hot weather at his December 1995 VA general 
medical examination.  Upon physical assessment, there was some 
evidence of scaring in the area of the barbae, which includes the 
mandibular area and lower maxilla.  A diagnoses of history of 
folliculitis barbae with residuals was rendered.

In his October 1996 NOD, the Veteran stated that scarring from 
his folliculitis barbae is not an issue.  However, he stated that 
tenderness, especially in hot weather, was an issue.

Based on this evidence, the Board finds the Veteran's December 
1995 VA general medical examination does not portray the current 
nature, extent, and severity of his folliculitis barbae.  It was 
conducted over 15 years ago and therefore is of considerable age.  
Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  Indeed, the Veteran's October 1996 NOD, 
which identifies different symptoms than previously, seemingly 
indicates that this examination was too remote in time to portray 
the current nature, extent, and severity of these disabilities 
even then.  An updated, contemporaneous VA examination, which 
includes gathering information regarding both his past as well as 
his current relevant symptoms, therefore must be scheduled.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a 
Veteran was entitled to a new examination after noting that two 
years had passed since his last VA examination and that the 
Veteran contended his disability had increased in severity).  If 
at all possible, it should be scheduled during hot weather, when 
the Veteran contends he has more frequent episodes and more 
pronounced symptoms of folliculitis barbae.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994) (holding that examinations for 
disabilities subject to active and inactive stages, such as 
numerous skin disabilities, should be conducted during the active 
stage).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the current nature, extent, and 
severity of his folliculitis barbae 
disability.  The claims file shall be made 
available to and reviewed by the examiner, 
who shall note such review in an 
examination report.  The examiner then 
shall obtain from the Veteran a full 
history of his past and current relevant 
symptoms, including the effects of such 
symptoms on his occupational functioning 
and daily activities.  Next, all indicated 
diagnostic studies and evaluations deemed 
necessary shall be performed, and all 
findings shall be documented in detail by 
the examiner in the examination report.  
The rationale for any opinions expressed 
also shall be provided in the examination 
report.

3.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
disability evaluation for folliculitis 
barbae.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


